TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00706-CV



                              Kevin Jerome Rollins-El, Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 215,278-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have informed this Court that, after the notice of appeal was

filed, the trial court granted a trial de novo in this cause. The trial court then signed a second

judgment from which appellant has appealed. The parties jointly move for dismissal of this appeal.

               We grant their motion and dismiss this appeal.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Joint Motion

Filed: March 16, 2007